Title: From James Madison to Thomas Paine, 20 August 1803
From: Madison, James
To: Paine, Thomas


Dear Sir
Orange Court House. Virginia Aug. 20. 1803
Your letter of the 6th. having arrived at Washington, after I had left it, no answer could be given through the gentleman who was charged with it. The Report to which it refers, that the British Government had cautioned ours not to pay the money for Louisiana, for that they meant to take possession of it, is utterly destitute of foundation. The British Govt. has on the contrary expressed its satisfaction with the cession. And altho the terms of it might not at the time be particularly known, yet as a price was to be presumed, and as the bargain was made bona fide, and even communicated prior to the commencement of hostilities, there can be no pretext whatever for complaint, nor is there the least ground for supposing that it will take place. I am respectfully yours,
James Madison
 

   
   Draft (DLC: Rives Collection, Madison Papers).


